Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim(s) 10-11, 13-15 have been cancelled.  
This application is in condition for allowance except for the presence of claims 10-11, 13-15 directed to invention(s) non-elected without traverse.  Accordingly, claims 10-11, 13-15 been cancelled.
Regarding applicant’s request for Rejoinder in the remarks of 2/10/22, from an election deemed without traverse, the applicant asserts all the feature(s) & limitation(s) of the elected invention(s), as amended, are present in the non-elected invention(s).  Taking this arguendo, the scopes of each Group(s) must be substantially tautologous.  That is to say, the feature(s) & limitation(s) of the non-elected invention(s), Group(s) II, must be present in the elected invention(s).  Otherwise they would be allowable for different reasons.  The method is comprising, inter alia, positively recite(s) cargo conveying, and an attachment means attached to the frame.  The elected invention(s) only recites cargo conveying as intended use claim language.  There are other distinctions.  The Request for Rejoinder is accordingly denied.  
Claim(s) 1-2, 4-9, 16-23 are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A DILLON JR whose telephone number is (571)272-6913. The examiner can normally be reached Monday-Thursday; 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A DILLON JR/Primary Examiner, Art Unit 3653